DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Election/Restrictions
Applicant’s election of claims 1-9 and 19-20 drawn to a frame in the reply filed on May 12, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). The requirement is made FINAL.
Accordingly, claims 10-18 have been cancelled and have not been further treated on the merits.

Response to Amendment
The amendment filed on May 12, 2022 has been entered. Claims 1-9 and 19-20 remain pending in the application and are addressed below. Claim 21 is new and also addressed below. Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed on February 15, 2022. 
	
Response to Arguments
Applicant's arguments filed May 12, 2022 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments with respect to claim 1 wherein “…Orlando '474 does not teach substantially parallel edges of top and bottom pieces each containing at least one wave, where the at least one wave comprises each of a convex curve and a concave curve in connection with one another and configured to extend in substantially opposite directions from one another…”, the Examiner contends that this is an amended limitation, which makes the previous rejection moot. New grounds of rejection necessitated by this amendment are presented below.
Regarding Applicant’s arguments with respect to claims 3-4 and 8 wherein “Orlando '474 does not teach "a laminate"…”, the Examiner contends that an exemplary showing of a laminate, i.e. “such as commercially available Formica” (instant application para. 0017), does not constitute a proper and full definition of the term. Examiner maintains the definition of “laminate” set forth in the previous office action, i.e. laminate is “any material that is made by sticking several layers of the same material together” (https://dictionary.cambridge.org/dictionary/english/laminate). 
Regarding applicant’s arguments with respect to claim 3 wherein “…The Examiner's construction is not supported by the present specification, since the provided example of laminate is not necessarily made in its entirety by sticking several layers of the same material together…”, the Examiner argues that the Applicant’s specification states “Various materials may be substituted for laminate…”, which means that one of ordinary skill in the art could have contemplated the materials provided in the non-final office action as substitute for the exemplary laminate chosen by Applicant.
	Regarding Applicant’s arguments with respect to claim 3 wherein “…heavy cardboard and light particle board… cannot be considered laminate, since they do not meet the "flexible" characterization of laminate set out in para. [0017]…”, the Examiner asserts that “virtually anything will flex if enough pressure is applied to it”. Fredman v. Harris Hub Co. Inc. (DC NIII) 163 USPQ 397.
Regarding Applicant’s arguments with respect to claims 3 and 8 wherein “…Orlando '474 does not anticipate Claims 3 and 8, and in fact teaches away from those claims by suggesting that materials chosen for their acoustic properties are required…”, the Examiner asserts that just because the materials in Orlando are selected for their acoustic properties does not necessarily mean that Orlando teaches away from the instant application. Applicant and the prior art can have different motivations as stated in MPEP 2144.IV. The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding Applicant’s arguments with respect to claim 19 wherein “…Peters '602 does not teach a foam piece having at least one wave, the at least one wave comprising each of a concave surface and a convex surface in connection with one another and configured to extend in substantially opposite directions from one another…”, the Examiner contends that this is an amended limitation, which makes the previous rejection moot. New grounds of rejection necessitated by this amendment are presented below.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding Applicant’s arguments with respect to claim 2 wherein “…Thompson '532 does not teach the aforementioned "wave" feature of Claim 1…”, the Examiner asserts that the “wave” is an amended limitation in claim 1. Orlando taught all the original limitations of claim 1 and Thompson was used to show that one of ordinary skill in the art could have modified Orlando’s studs to be Thompson’s studs for the reasons provided in the non-final rejection.
Regarding Applicant’s arguments with respect to claim 2 wherein “…Examiner has not provided adequate reasoning to support her obviousness conclusion… reducing carbon footprint is not an adequate motivation to modify Orlando '474 in view of Thompson '532…”, the Examiner asserts that she has provided adequate reasoning to the obviousness conclusion, which was set forth in the non-final rejection and as cited by the Applicant. The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding Applicant’s arguments with respect to claim 2 wherein “…Orlando '474 is clearly not intended to be suspended, such as from a ceiling, and in fact teaches away from a frame adapted to be suspended…”, the Examiner asserts that Orlando’s silence as to whether his device is capable of being suspended does not mean that the reference teaches away from it. Additionally, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “a frame adapted to be suspended”) are not recited in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding Applicant’s arguments with respect to claim 2 wherein “…Thompson '532 is not analogous to the claimed invention because it relates to individual structural components…”, the Examiner asserts that Thompson is in the same field or endeavor, i.e. that of frames – Orlando and the Applicant’s frames are display frames, while Thompson’s is a building frame.
Regarding Applicant’s arguments with respect to claim 4 wherein “…Orlando '474 does not teach a canvas that is adhesively connected to a laminate… although Peters '602 teaches a canvas, it does not teach a canvas that is adhesively connected to laminate… Although an elastically yielding layer [of Peters] such as foam may be continuous and flexible, not all continuous and flexible materials are necessarily laminates”, the Examiner asserts that Orlando teaches a laminate having a flexible covering connected to it by staples. The Peters reference was used to show that one of ordinary skill in the art could have easily modified Orlando’s flexible covering and staples to be Peter’s canvas and adhesive and connect Peter’s materials to Orlando’s laminate instead.
Regarding Applicant’s arguments with respect to claim 5 wherein “…The Examiner has not pointed out how the separate aforementioned pieces may be applied to any prior art frame… The Examiner has not pointed out how the aforementioned continuous piece may be applied to any prior art frame…”, the Examiner asserts that she has pointed out how the separate and continuous pieces as claimed in claim 5 are applied to the Orlando apparatus modified by Peters’ canvas and adhesive; see non-final rejection pgs. 10-11.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by the YouTube video entitled “Steve Barton- Where it began” by Steve Barton, hereinafter Barton.

    PNG
    media_image1.png
    1278
    2052
    media_image1.png
    Greyscale

Claim 1, Barton-01 teaches a frame (see annotated screenshot #1 of the video) for providing a curved surface suitable for artistic expression (Barton shows in the video that the frame is for his canvas paintings) comprising:
a top piece (see annotated screenshot #1 of the video) having a pair of substantially parallel edges (screenshot #1 shows the top’s edges are substantially parallel);
a bottom piece (see annotated screenshot #1 of the video) substantially similar to the top rigid piece (screenshot #1 shows the bottom’s edges are substantially parallel);
a plurality of studs affixed between the top and bottom pieces (see annotated screenshot #1 of the video), wherein said plurality of studs are substantially perpendicular to the top and bottom pieces (screenshot #1 shows the studs are substantially parallel to the top and bottom pieces);
wherein the top piece and the bottom piece are each adapted to prevent deflection of the frame (Barton’s top and bottom pieces are capable of preventing deflection of the frame); and
wherein said pair of substantially parallel edges of the top and bottom pieces each contain at least one wave (Barton’s top and bottom edges contain at least one wave; see annotated screenshot #1), the at least one wave comprising each of a convex curve and a concave curve in connection with one another and configured to extend in substantially opposite directions from one another (Barton’s at least one wave comprises of a convex and concave curve extending in substantially opposite directions from one another; see annotated screenshot #1 of the video).

    PNG
    media_image2.png
    1257
    2020
    media_image2.png
    Greyscale

	Claim 7, Barton teaches wherein an air gap exists between each of said studs (see annotated screenshot #1 of the video), and wherein a continuous material is affixed to said frame such that said air gaps are hidden (see annotated screenshot #2 of the video).
	Claim 9, Barton teaches wherein said continuous material substantially conforms to the at least one wave (screenshot #2 shows that the continuous material substantially conforms to the at least one wave).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the YouTube video entitled “Steve Barton- Where it began” by Steve Barton, hereinafter Barton, in view of Crump, Jr. (US 5966894 A), hereinafter Crump.
Claim 2, Barton teaches a plurality of studs (see annotated screenshot #1 of the video). However, Barton fails to disclose the limitations (1) each stud of said plurality of studs comprises: a foam interior substantially in the shape of a rectangular prism surrounded by an rigid exterior member, wherein the exterior member is adapted to prevent deflection of the stud. With regard to missing limitation (1) above, Crump teaches a beam (Fig. 2-4, ref. 10) comprising a foam interior substantially in the shape of a rectangular prism (Fig. 2, ref. 26) surrounded by an exterior member (Fig 2., ref. 12, 14, 22 and 24), wherein the exterior member is adapted to prevent deflection (Col. 1, lines 30-33, “…has sufficient structural integrity to provide a load-bearing capacity…”).
Barton and Crump are considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. frames – a display frame, in Barton’s case, and a door or window frame, in Crump’s case. With regard to the missing limitations (1) above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Barton’s studs (see annotated screenshot #1 of the video) to incorporate the teachings of Crump to use a rectangular foam surrounded by an exterior member (Crump Fig. 2, ref. 26, 12, 24, 22, and 24). The motivation would have been because Crump’s disclosed arrangement of foam and exterior member “has a relatively high load-bearing capacity” (Crump col. 1, lines 43-45) and “is relatively lightweight and compact” (Crump col. 1, lines 48-49).

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over the YouTube video entitled “Steve Barton- Where it began” by Steve Barton, hereinafter Barton, in view of Orlando (US 3713474 A), hereinafter Orlando.
Claim 3, Barton fails to disclose that (1) the frame is entirely surrounded by a laminate. With regard to missing limitation (1), Orlando teaches a frame (Fig. 2 and 4-6 show a frame for providing a curved surface suitable for artistic expression; col. 1, lines 62-65) that is entirely surrounded by a laminate (Fig. 5 shows a laminate 18; col. 2, lines 48-52 discloses a heavy cardboard or light particle board. Note: The Examiner has interpreted the term laminate as “any material that is made by sticking several layers of the same material together”. [https://dictionary.cambridge.org/dictionary/english/laminate]).
Barton and Orlando are considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. frames providing a curved surface for artistic expression. With respect to missing limitation (1) above, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Barton by surrounding Barton’s frame with a laminate (Orlando, ref. 18). The motivation would have been because the laminate provides a backing that prevents the canvas from being impressed between the studs.
Claim 8, Barton fails to disclose that the continuous material is a laminate. However, Orlando teaches a continuous material (Fig. 5 and 6 show a continuous material 19 is affixed to the frame; col. 2, lines 53-56) that is a laminate (Col. 2, lines 53-56, says layer 19 can be “layers of sponge rubber or other suitable materials”). It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Barton by surrounding Barton’s frame with a continuous material that is laminate for the same reason given in claim 3 above.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over the YouTube video entitled “Steve Barton- Where it began” by Steve Barton, hereinafter Barton, in view of Orlando (US 3713474 A), hereinafter Orlando, as applied to claim 3 above, and further in view of Peters (DE 202008000602 U1), hereinafter Peters.
Claim 4, Barton as modified by Orlando teaches a frame (see annotated screenshot #1 of the video) entirely surrounded by a laminate (Fig. 5, ref. 18). Orlando further teaches a flexible covering (Fig. 5 and 6; col. 4, lines 1-4, discloses the covering 20 is selected for its aesthetic value) connected to the laminate (Fig. 5 and 6, ref. 18). However, Orlando does not explicitly disclose the limitations (1) that the flexible covering (ref. 20) is a canvas, just that it can be aesthetically pleasing; and (2) the use of adhesive to connect the covering to the laminate, instead Orlando teaches that the flexible covering (ref. 20) is secured by upholstery staples (ref. 21) or any other known fasteners.
With respect to missing limitations (1) and (2), Peters teaches a canvas (Fig. 1 and 5 show a canvas 3 for artistic painting) that is adhesively connected to the laminate (Fig. 5 shows the canvas 3 is connected to a laminate 13 by adhesive 11. The dictionary defines a fastener as a “restraint that attaches to something or holds something in place” [http://www.webster-dictionary.org/definition/fastener]. The adhesive of Peters attaches the canvas to the laminate). Accordingly, the prior art references teach that it is known that upholstery staples and adhesives are functional equivalents for securing a fabric to a frame element.
Barton, Orlando, and Peters are considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. frames with aesthetic coverings. With respect to missing limitation (1) above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Barton in view of Orlando by substituting the flexible covering of Orlando (Orlando ref. 20) with the canvas of Peters (Peters ref. 3). The motivation would have been because both elements were known for providing aesthetic value while providing cover for a frame. With respect to missing limitation (2) above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Barton in view of Orlando by substituting the upholstery staples of Orlando (Orlando ref. 21) with the adhesive of Peters (Peters ref. 11). The substitution would have resulted in the predictable result of securing the canvas to the laminate.
Claim 5, Barton, Orlando, and Peters fail to explicitly disclose the limitations (1) wherein said canvas comprises a first top piece, a second bottom piece, and a third lateral piece, (2) wherein said third lateral piece is a single, continuous piece of canvas covering a front, a back, and two sides of said frame. 
With regard to missing limitation (1) above, Barton as modified by Orlando and Peters only teaches two canvas pieces (Orlando Fig. 6 shows two flexible coverings 20 modified to be Peters’ canvas 3); one covers the front face of the frame and part of the sides, top, and bottom while the other covers the rear face of the frame and part of the sides, top, and bottom (see Orlando Fig. 6). The examiner notes that making a known invention integral or separable is considered within the level of ordinary skill in the art. See MPEP § 2144.04. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Barton in view of Orlando and Peters to make separate pieces of canvas for the top, bottom, and lateral portions of the frame. The motivation would have been because separate, individual pieces of canvas would be easier to attach to the laminate and the frame.
With regard to missing limitation (2) above, Barton as modified by Orlando and Peters only teaches two large pieces of canvas that overlap on the sides (Orlando Fig. 6). The examiner notes that making known invention continuous is considered within the level of an ordinary skill in the art. See MPEP § 2144.04. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Barton in view of Orlando and Peters to make the third lateral piece of canvas continuous to wrap around the front, the back, and the sides of the frame. The motivation would have been because this would give artists a continuous surface upon which they can paint on.
Claim 6, Barton, Orlando, and Peters fail to explicitly disclose the limitation wherein a separate piece of canvas is adhesively connected to each exterior side of the laminate. The examiner notes that making known invention integral or separable is considered within the level of ordinary skill in the art. See MPEP § 2144.04. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Barton in view of Orlando and Peters to make separate pieces of canvas (Peters ref. 3) adhesively (Peters ref. 11) connected to the laminate (Orlando ref. 18). The motivation would have been because separate, individual pieces of canvas would be easier to attach to the laminate and the frame as opposed to the two large pieces of canvas as shown in Orlando.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Peters (DE 202008000602 U1), hereinafter Peters, in view of the YouTube video entitled “Steve Barton- Where it began” by Steve Barton, hereinafter Barton.
Claim 19, Peters teaches a curved apparatus suitable for artistic expression (Peters discloses a curved apparatus suitable for artistic expression; see Fig. 1A) comprising: a foam piece having a volume (Fig. 5 shows a foam piece 13 having a volume); and at least a portion of said [foam] is covered with a canvas (Fig. 1a and Fig 5 show a portion of foam piece 13 is covered by a canvas 3).
Peters discloses that the foam has a convex curve (see Fig. 1a). However, Peters fail to explicitly disclose at least one wave, the at least one wave comprising each of a concave surface and a convex surface in connection with one another and configured to extend in substantially opposite directions from one another. With regard to missing limitation, Barton teaches at least one wave (Barton’s frame contains at least one wave; see annotated screenshot #1), the at least one wave comprising each of a concave surface and a convex surface in connection with one another and configured to extend in substantially opposite directions from one another (Barton’s at least one wave comprises of a convex and concave curve extending in substantially opposite directions from one another; see annotated screenshot #1 of the video).
Peters and Barton are considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. frames with aesthetic coverings. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peters curved foam piece (Peters ref. 13) to incorporate the wave design of Barton. Furthermore, the court has held that the configuration of a claimed curved apparatus was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed curved apparatus was significant. See MPEP § 2144.04.IV(B). The motivation would have been because the wave shape provides a different perspective to the viewer of the art on the apparatus depending on where the viewer is standing.
Clam 20, Peters teaches the curved apparatus of claim 19 wherein said foam piece is entirely surrounded with said canvas (Fig. 1 and 5 show the foam piece 13 is entirely surrounded by the canvas 3).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over the YouTube video entitled “Steve Barton- Where it began” by Steve Barton, hereinafter Barton, in view of Crump, Jr. (US 5966894 A), hereinafter Crump, as applied to claim 2 above, and further in view of Matthews (US 3147336 A), hereinafter Matthews.
Claim 21, Barton, as modified by Crump with respect to claim 2, teaches a stud (see annotated screenshot #1 of Barton’s video) with an exterior member (Crump Fig 2., ref. 12, 14, 22 and 24). Crump further teaches wherein the exterior member (Crump Fig 2., ref. 12, 14, 22 and 24) comprises: a layer of plywood (Fig. 2, ref. 22, 24; col. 3, lines 27-30, “…side framing members 22 and 24 are formed of a relatively lightweight wood product, such as plywood…”) surrounding a portion of the foam interior (Fig. 2 shows ref. 22 and 24 surround the foam interior 26).
Although Crump teaches that the other exterior member (Fig. 2, ref. 12 and 14) are wood (col. 3, lines 18-19, “…framing members 12 and 14 are preferably constructed of 2x4 wood segments…”), Crump does not specifically disclose that the wood is (1) pine. Barton also fails to disclose missing limitation (1). However, Matthews teaches a structural panel (Fig. 1, ref. 10) having a foam core (ref. 11) surrounded by, among other things, reinforcing elements (Fig. 5, ref. 19) made of pine (col. 3, lines 15-19).
Barton, Crump, and Matthews are considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. frames – a display frame, in Barton’s case, and a building frame, in Crump’s and Matthews’ case. With respect to missing limitation (1) above, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Barton in view of Crump to have the wooden exterior members (Crump Fig. 2, ref. 12 and 14) be made of pine (Matthews col. 3, lines 15-19) as disclosed by Matthews. The motivation would have been because “[i]t has been found that long leaf yellow pine boards have strength characteristics suitable for use as reinforcing elements” (Matthews col. 3, lines 17-19).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Instagram photo entitled “When you have multiple ideas at once, you make it work” by  Steve Barton shows one of Barton’s paintings on a canvas frame with at least one wave.
Eisenberg (US 5903992 A) discloses a curved frame structure; the curved frame has at least one concave curve and one convex curve. The frame comprises individual curved cylindrical segments and an attaching means. The concave and convex surfaces form a slot which retains a photograph that is displayed on the surface of the curves.
Phillips (US 20110146126 A1) discloses a foam panel that can either be planar or be bendable to an arcuate or curved configuration has a sheet article such as photographs, artwork, or the like affixed to it by an adhesive.
Rietkerk (US 6729060 B1) discloses a corner fitting frame that has a curved front surface and holds an artist’s canvas. While the front face of the frame is curved, the rear surfaces are generally flat. Two vertical legs are on either side of the frame and a dowel can be placed at the juncture where the flat rear surfaces of the top and bottom pieces meet; the dowel serves to increase the structural integrity of the frame.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL MAE GRIFFITH whose telephone number is (571)272-3342. The examiner can normally be reached Monday - Friday 8:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONATHAN LIU can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.M.G./Examiner, Art Unit 3631                                                                                                                                                                                           

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631